Citation Nr: 0841443	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for Diabetes Mellitus, 
Type II as due to herbicide exposure to include Agent Orange.

3. Entitlement to service connection for Arteriosclerotic 
heart disease, to include as secondary to Diabetes Mellitus, 
Type II.

4. Entitlement to service connection for gangrene, to include 
as secondary to Arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, 
B.M.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
August 1970 with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Board notes that the veteran also appealed a denial 
of service connection for hearing loss made in the November 
2004 rating decision. In a June 2005 decision, the RO granted 
this claim. As this is considered a full grant of the benefit 
sought, this issue is no longer considered to be in appellate 
status.

The veteran was afforded an April 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is associated with the record. 


FINDINGS OF FACT

1. The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence. 

2. The evidence does not show that the veteran experienced 
herbicide exposure during active service, including Agent 
Orange, and such exposure may not be presumed. 

3. Diabetes Mellitus, Type II may not be presumed to have 
been incurred during active service, nor is it directly 
related active duty service. 

4. Arteriosclerotic heart disease was neither aggravated, nor 
incurred during active duty service.

5. Gangrene was neither aggravated, nor incurred during 
active duty service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service 
connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2. The criteria for establishing entitlement to service 
connection for Diabetes Mellitus, Type II are not met. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

3. The criteria for establishing entitlement to service 
connection for Arteriosclerotic heart disease are not met. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).

4. The criteria for establishing entitlement to service 
connection for gangrene are not met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in February 2004 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. However, the veteran was 
nonetheless so advised at the inception of his claim, by 
letter dated in February 2004.  

The March 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The 
notice letters did not include discussion of the information 
and evidence necessary to substantiate a claim for secondary 
service connection. However, the veteran has demonstrated 
actual knowledge of the evidence necessary to establish 
service connection on a secondary basis in testimony given at 
hearing on appeal before a Decision Review Officer in June 
2006 and the Board in April 2008.  Specifically, the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant," because the statements of the 
appellant and his representative throughout the appeal 
reflect that the appellant understood all of the elements of 
VCAA notification.  In addition, although the notification 
obligations were not met before initial RO decision in 
November 2004, the Board finds this timing error non-
prejudicial since the veteran was afforded an opportunity to 
respond in light of this notice before issuance of the 
October 2007 Supplemental Statement of the Case (SSOC). See 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and private medical records are associated 
with the claims file. Additionally, the veteran was afforded 
a VA examination in connection with his claims. The RO 
conducted a Center for Unit Records Research (CURR) search in 
an attempt to verify the veteran's reported stressors. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Service connection for PTSD

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008). Additionally, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2008).

In order to be considered for service connection, a claimant 
must first have a disability. In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability. 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]. A "current disability" means a disability 
shown by competent medical evidence to exist. See Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of 
stressors in service, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008). If the evidence establishes the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

However, where the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other credible evidence corroborating the stressor. See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998). Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and active service. See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

Service medical records do not reflect any complaints or 
treatment for any mental disorder during active service. 
Private medical records show that the veteran has been 
diagnosed with PTSD. The record does not show, nor does the 
veteran contend, that he served in combat. As such, credible 
evidence corroborating the stressor is necessary to establish 
an in-service event to relate to the veteran's current PTSD 
diagnosis. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2008).

In an April 2004 statement and at the April 2008 Travel Board 
hearing, the veteran reported stressful incidences occurring 
when he was an aircraft specialist stationed in Guam. 
Personnel records verify that the veteran served in Guam as a 
plane mechanic from April 1969 to August 1970. The veteran 
reported that while serving in Guam he experienced stressful 
incidence of coming into contact with wounded soldiers that 
experienced horrific injuries, including one solider who lost 
all of his limbs. Additionally, he witnessed a wounded 
solider die after a physician performed an emergency 
tracheotomy. The veteran also related having to work around 
corpses while in Guam.  The veteran also stated that he 
witnessed the crash of two B52 airplanes in Guam, without 
indicating the dates of those events.  He further stated that 
in February or March 1970, he watched as two plane crash on 
the runway.  It is noted that during the VA examination in 
March 2004, the veteran did not report to the VA examiner 
witnessing plane crashes as stressors during service.  

The veteran's service personnel records show that served as 
an aircraft maintenance specialist with the 605th MASSQ at 
Andersen Air Force Base in Guam from April 1969 to March 
1970.  

Unfortunately, these accounts do not appear to be capable of 
verification. The RO made a July 2006 request to CURR asking 
to verify the stressor information. CURR responded that they 
could only verify that the veteran's squadron was stationed 
in Guam and that its mission included air terminal and 
freight service. However, they could not provide information 
concerning the veteran's specific duty assignment and noted 
that such information would be contained in the personnel 
records. The personnel records are associated with the claims 
file, but do not contain any detailed descriptions of the 
veteran's duty assignment. In this instance, the Board finds 
that the RO performed necessary measures in an attempt to 
verify the stressors, but the stressors are unverifiable. 

The veteran has submitted copies of histories of the 604th 
and 605th Military Airlift Support Squadrons dated from 
January 1969 March 1970.  While it is noted that patients 
were transported, there is no evidence to verify the 
veteran's reported stressors with regard to seeing wounded 
and dead soldiers.  Those records do not include any evidence 
with regard to the claimed plane crashes.  

Without corroborative supporting evidence of the claimed 
stressors, the claim for PTSD must be denied. In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine. However, absent any 
credible evidence to establish that a stressor sufficient to 
support a diagnosis of PTSD occurred-an essential criterion 
to establish the claim-that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
Service connection for Diabetes Mellitus, Heart Disease, and 
Gangrene

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

For claims based on exposure to an herbicidal agent, the law 
provides that a veteran who, during active military, naval or 
air service, served in the Republic of Vietnam between 
January 1962 and May 1975 is presumed to have been exposed 
during such service to certain herbicidal agents (e.g. Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service. If a veteran was exposed to an herbicidal agent 
during service, certain diseases, including diabetes mellitus 
type II, shall be service connected even though there was no 
record of such disease during service, provided that the 
requirements of 38 C.F.R. §§ 3.307(a)(6); 3.307(d) are 
satisfied. Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice 68 Fed. Reg. 27,630- 27,641 (2003).

The veteran is not shown to have active service in Vietnam 
and thus is not entitled to a presumption of Agent Orange 
exposure. The Board notes that the veteran submitted a 
magazine article suggesting that the presumption of Agent 
Orange exposure should be extend to other regions of service. 
However, the current law limits the presumption of Agent 
Orange exposure to veteran who served in Vietnam between 
January 1962 and May 1975. 38 C.F.R. § 3.307(a)(6) (2008). 
Thus, the veteran's claim for service connection for diabetes 
must be denied on a presumptive basis.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus if it became manifest to a compensable 
degree within a year of separation from qualifying active 
military service. 38 C.F.R. §§ 3.307, 3.309(a). 

The veteran's service medical records do not reflect any 
complaints of diabetic symptoms or diagnosis of diabetes. 
Private medical records from N.E.S., MD reflect treatment for 
diabetes since 1993. N.E.S., MD also submitted a letter, 
dated July 2006, stating that persons exposed to Agent Orange 
could contract diabetes in addition to hypercholesterolemia, 
peripheral arterial disease, coronary artery disease, and 
severe insulin resistance. The Board finds that this opinion 
is too speculative in nature to support a grant of service 
connection.  A medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim. Obert v. Brown, 5 Vet. App. 30 
(1993) Accordingly, this opinion is not accorded any great 
probative weight. The probative value of that opinion is 
further diminished by the fact that the conclusion is not 
supported by any medical rationale. See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight). 

The veteran underwent a March 2004 VA examination for his 
diabetic condition, which confirmed that he had uncontrolled 
diabetes. 

The veteran contends his diabetic condition is a result of 
Agent Orange exposure. He asserts that he was exposed to 
Agent Orange by way of working near barrels containing 
herbicides, while stationed in Guam. Without a presumption of 
Agent Orange exposure, affirmative evidence establishing such 
exposure is necessary. The veteran's personnel files do not 
contain any references to Agent Orange exposure and the CURR 
is unable to verify the cargo aboard planes stopping in Guam 
during the veteran's active service. Without any affirmative 
evidence show that the veteran was exposed to Agent Orange or 
experienced any diabetic related symptoms during active 
service, service connection for diabetes must be denied on a 
direct basis. 

The veteran claims his Arteriosclerotic heart disease is 
secondary to his diabetes. Since the veteran is not service 
connected for diabetes, this claim cannot be granted on a 
secondary basis as a matter of law. 38 C.F.R. § 3.310. The 
Board notes that Arteriosclerotic heart disease is also 
disease that is subject to the presumption of Agent Orange 
exposure. However, since the veteran is not under the 
presumptive provisions for Agent Orange exposure and the 
record does not contain affirmative evidence indicating Agent 
Orange exposure, this theory of entitlement cannot result in 
a grant of the claim. Nevertheless, the Board will consider 
this claim on a direct basis. Combee, supra. 

Service medical records do not reflect any complaints or 
treatments for heart disease or its associated symptoms. The 
veteran was not diagnosed with heart disease until early 
1990s. There is no medical evidence of record indicating that 
the veteran's heart disease is etiologically related to any 
verified incident of active service. The veteran was advised 
of the need to submit medical evidence demonstrating a 
current disorder and a nexus between a current disorder and 
service by way of the February 2004 letter from the RO to 
him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. Without medical evidence 
relating the veteran's heart disease directly to any incident 
of active service, the claim is denied on a direct basis. 
38 C.F.R. § 3.303. 

The veteran contends that his gangrene resulted from an 
angioplasty performed as a result of his heart condition. As 
discussed above, service connection for heart disease is 
denied, and as such, service connection for gangrene as 
secondary to heart disease is not warranted. There is no 
evidence of record, nor does the veteran contend, that his 
gangrene is directly related to his active service. With no 
event, injury or disease incurred during active service that 
may be related to gangrene, the claim is denied. 38 C.F.R. 
§ 3.303.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the written assertions of the 
appellant and his representative as well as the appellant's 
oral testimony; however, none of this evidence provides a 
basis for allowance of the claims on any basis.  Medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals. Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994). As the appellant is not shown to be other 
than a layperson without the appropriate medical training and 
expertise, he is no competent to render a probative opinion 
on a medical matter. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Hence, none of the lay 
assertions in this regard have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for Diabetes Mellitus, Type II is denied.

Service connection for Arteriosclerotic heart disease is 
denied.

Service connection for gangrene is denied




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


